Order entered September 21, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01012-CV

     PEARL ENERGY INVESTMENT MANAGEMENT, LLC, ET AL., Appellants

                                            V.

             GRAVITAS RESOURCES CORPORATION, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03007

                                         ORDER
       Before the Court is appellants’ September 19, 2018 unopposed motion for extension of

time to file a brief. We GRANT the motion and extend the time to October 22, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE